 NEWTON-WELLESLF. Y H()OSPITALNewton-Wellesley Hospital and MassachusettsNurses Association, Petitioner. Case I-RC-16669July 3, 1980DECISION ON REVIEWUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before a hearing officer of theNational Labor Relations Board. On February 1,1980, the Acting Regional Director for Region Iissued a Decision and Direction of Election inwhich he found appropriate a bargaining unit con-sisting of all registered nurses employed by theEmployer. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, a re-quest for review of the Acting Regional Director'sDecision and Direction of Election was filed bythe Employer, contending, inter alia, that theActing Regional Director erred in failing to con-sider the Employer's evidence that only a unitwhich includes all professional employees is appro-priate.On February 27, 1980, the National Labor Rela-tions Board by telegraphic order granted the re-quest for review as to the appropriateness of theunit.The Board has considered the entire record inthis case, including the briefs of the Employer andthe Petitioner, and makes the following findings:The Employer operates a 335-bed hospital, em-ploying approximately 1,800 full- and part-time em-ployees. The hospital is administratively structuredinto four major divisions: fiscal services, a schoolof nursing, a nursing division, and a fourth divisionencompassing approximately 21 different depart-ments, referred to as general administration. Ap-proximately 453 registered nurses, including on-callnurses, work at the hospital, and of these approxi-matley 405 are in the nursing division. Of the re-maining 48, approximately 21 nurses are employedin the school of nursing, and 26 work in the pathol-ogy department. Finally, one nurse functions as theemployee health nurse, and is assigned to the per-sonnel department, which is separate from the fourmajor divisions.The Employer contends that the only appropri-ate unit is one which combines the 453 registerednurses with the approximately 143 other stipulatedhealth care professionals employed by the Hospital.This group consists of 12 social workers, 42 regis-tered medical technologists, 12 respiratory thera-pists, 27 mental health counselors, 14 physicaltherapists, 12 occupational therapists, 14 pharma-cists, 2 clinical psychologists, 1 rehabilitation coun-250 NLRB No. 86selor, 3 clinical dietitians, 2 psychiatric occupation-al therapists, and I expressive therapist. All theseprofessional employees are included in the generaladministration division, and, with the exception ofthe mental health counselors, are supervised, bothadministratively and clinically, by supervisors inthat division.'The approximately 405 nurses who are in thenursing division are supervised by head nurses,who report to four assistant directors of nursingwho in turn are responsible to the director of nurs-ing. Approximately 24 nurses working in the pa-thology department serve as I.V. nurses; their jobsinvolve administering intravenous solutions andcollecting blood samples. Two other nurses are as-signed to this department as infection controlnurses. The I.V. nurses in the pathology depart-ment are supervised by a "head nurse (supervi-sor)." The record does not reveal who supervisesthe nurse instructors in the school of nursing.Massachusetts law requires that there be a dis-tinct nursing service, under the direction of a direc-tor of nursing who has centralized control ofhiring, firing, and other supervisory functions. Inexercising this authority over hiring, the director isassisted by a nurse recruiter who is assigned to theEmployer's personnel department to identify andinterview prospective candidates for nursing posi-tions. The record reflects that the nursing divisionis distinctive in that it promulgates a more compre-hensive annual report and set of bylaws than doother divisions. It also prepares its own overallbudget on a divisional basis, unlike the general ad-ministration branch, in which subdivisions or "costcenters" (including such individual departments aslaundry, medical records, etc.) compile their budg-etary needs individually.All registered nurses are required by law to havebeen graduated from a school of nursing accreditedunder regulations promulgated by the Massachu-setts Board of Registration in Nursing, and are re-quired to take a uniform examination as a conditionto licensure. In addition, continuing education inthe form of in-service training addressed exclusive-ly to registered nurses is required.Educational and licensure requirements amongother stipulated professionals vary. All must havecollege level training and, with the exception ofrespiratory therapists, must have received a bache-lor's degree. Clinical psychologists and socialworkers must also have graduate degrees, and they,i The ELmpl:~cr's a,,o-lo; tci texcuti e ldirector te,,lified that the mentalhealth counsclorr , too, arte 1upcrvlt¢d adminlslratit cl hb all p asitant ex-c.utipL dtircLtor ill Iht gencrall a.dnlniltr;tllorl dll iloin. hut the, reccitXclinical supcrx i\ill from Ihe .lawistanlt director ofr rturrng ill charge ormcntll health40() DECISIONS OF NATIONAL LABO()R RELATIONS BOARDalong with physical therapists and pharmacists, arelicensed by the State.Registered nurses generally do not have exten-sive contact or interaction with other professionalsat the Hospital. Each registered nurse necessarilywill have contact with some other professionalsfrom time to time, but the record shows that thistypically is a function of the registered nurses'overall responsibility for the patient, which putsthem in a position of constantly monitoring thecare each patient is receiving, thus also monitoringeach patient's contact with other, more specialized,professionals. The record evidence shows, for ex-ample, that registered nurses working in the ortho-pedic wing have some contact with physical thera-pists working with patients who have orthopedicinjuries or disorders. "Continuing care" nurses, onoccasion, work with social workers in designingpostdischarge plans for patients. Similarly, occupa-tional therapists have contact with the nurses incharge of patients receiving such therapy; regis-tered medical technologists work with I.V. nurseswho spend time in the pathology laboratory as partof their duties; and respiratory therapists have con-tact with nurses in many different areas of the Hos-pital, as they administer respiratory therapy in pa-tient rooms. At the same time, most registerednurses have very little contact with the majority ofthe other professionals. That is, while the nurses onthe orthopedic wing see more of the physicaltherapists than do most other registered nurses,they almost never see a mental health counselor,pharmacist, or social worker, or indeed most of theother professionals. The same is true of registerednurses in the intensive care unit, emergency ward,and operating and recovery rooms, who often seerespiratory therapists, but have no contact withphysical or occupational therapists, social workers,dietitians, registered medical technologists, mentalhealth counselors, or pharmacists.The only consistent contact involving functionalintegration between registered nurses and otherprofessionals occurs in the provision of psychiatricservices. The Hospital's programs in this field in-clude a psychiatric inpatient unit, a psychiatric daytreatment unit, a crisis intervention team, an outpa-tient mental health department, a psychiatric emer-gency team, and a geriatric aftercare team. Thesefacilities are staffed by psychiatric occupationaltherapists, psychiatric social workers, clinical psy-chologists, a rehabilitation counselor, an expressivetherapist, and mental health counselors, in additionto registered nurses.The registered nurses and the mental healthcounselors both serve as "key persons" in the psy-chiatric inpatient unit, establishing and coordinatingpatient care during hospitalization and assisting inthe designing of continuing or followup care upondischarge. Key persons from time to time meetwith the various professionals who may be in-volved in a given patient's care. Registered nursesand mental health counselors also share or alternatein certain other duties, such as admissions screen-ings, and registered nurses co-lead "family issues"therapy groups with psychiatric social workers.While the foregoing describes areas of commonal-ity among nurses and some other professionals inthe psychiatric services area, the record also estab-lishes that even in this area only the registerednurses can give medications, change dressings,transcribe orders, or serve in "charge" positions(i.e., take charge of the unit during evening andnight shifts, when no head nurse is on duty). Addi-tionally, when one of the three shifts goes off dutyand a new complement of employees takes over,"reports" are given to the incoming charge or headnurse by the departing charge or head nurse, andonly registered nurses may serve this function.Moreover, unlike the mental health counselors,who exclusively work in the psychiatric services,several registered nurses have transferred betweenthe mental health units and other areas of the Hos-pital. Such transfers are not atypical of nurses atthe Hospital. Approximately 8 to 10 registerednurses had transferred from permanent assignmentin one area of the Hospital to another within the 18months preceding the hearing. In addition, there isa group of registered nurses designated "floaters"who, as a routine matter, fill in as needed on a tem-porary basis in a wide variety of nursing units. Onthe other hand, there is no evidence that within thelast 5 years any registered nurse has transferred toany other professional position, or that any otherprofessional has become a registered nurse.2All professional employees including registerednurses currently are subject to common personnelpolicies and employee benefits, although registerednurses alone are entitled to certain pay differentialsfor assuming "charge" duty, and for obtainingbachelor's and master's degrees. These differentialscan raise the pay of a registered nurse to approxi-mately $13 per week more than that of other pro-fessionals in the same pay grade. Registered nurseswork in three shifts around the clock, 7 days perweek, as required by law. This is accomplished byassigning approximately 97 percent of the regis-tered nurses on a rotating basis. The remaining 3percent do not rotate. Respiratory therapists andmental health counselors also rotate on a three-shift2 It appcars Ihal in 1974 tyo reglstercd nur,,e hricflN worked as repi-ratlor) Iherapists. but this praclice has not contillued410 NEWTON-WELLESLEY HOSPITALbasis. Pharmacists, while assigned to all three shifts,rotate only between the day and evening shifts;night pharmacist assignments are permanent. Regis-tered medical technologists work day and eveningshifts only, and there is no rotation among thegroups assigned to the respective shifts. All otherprofessionals are scheduled on only a single day-time shift, 5 days per week.In prior cases in this area, the Board generallyhas found units of registered nurses to be appropri-ate. In one case, St. Francis Hospital of Lynwood,Case 21-RC-14718, the Board, in denying a re-quest for review of a regional director's decision,affirmed the finding of a registered nurses unit, de-spite the fact that the hearing officer had excludedthe employer's evidence in support of a unit includ-ing all professionals. The Board in the subsequentsummary judgment case3noted that, by denyingreview, it implicitly found the Employer's prof-fered evidence irrelevant, and therefore a hearingwas not warranted. The regional director hadrelied upon the Board's Decisions in Methodist Hos-pital of Sacramento, Inc.,4and Mercy Hospitals ofSacramento, Inc. S The Ninth Circuit Court of Ap-peals denied enforcement of the Board's bargainingorder in St. Francis, holding, inter alia, that theMethodist and Mercy decisions improperly estab-lished an irrebuttable presumption in favor of cer-tain units and that the exclusion of evidence re-garding an all-professional unit was improper. Thecourt found that such a per se rule was not justifiedby any foundation laid in Mercy, supra, and that tothe extent such a rule precluded the employer frompresenting evidence of the inappropriateness of aregistered nurses unit, its application raised ques-tions of fairness and ran afoul of the congressionaladmonition to the Board to give due considerationto preventing the proliferation of bargaining unitsin the health care industry. Having thus held thatthe Board must examine the particular circum-stances of the case, the court remanded the case tothe Board for further proceedings. The court notedthat given its finding of procedural error in theBoard's handling of the hearing it "need not pro-ceed further." It went on, however, to present acritical appraisal of the Board's rationale in theMethodist Hospital and Mercy Hospitals cases.In deciding the instant case, we have been mind-ful of, and guided by, the considerations raised bythe court in St. Francis. We have concluded that somuch of the Board's St. Francis Decision as may beread to establish an irrebuttable presumption of the' 232 NLRB 32 (1977), enforcement denied 601 F.2d 404 (9th Cir1979)4 223 NLRB 1509 (1976)" 217 NLRB 765 1975)., enforcement denied on other ground% 589F 2d 968 (9th Cir 1978), cert denied 440 IT S 910 (1979)appropriateness of registered nurse units in allcases, without regard to particular circumstances,should be disavowed.Such a per se approach to unitdeterminations is inconsistent with the Board's Sec-tion 9(b) responsibility to decide "in each case"whether the requested unit is appropriate. More-over, as the court pointed out, the legislative histo-ry of the 1974 health care amendments to the Actrequires the Board to give due consideration toavoiding an unwarranted fragmentation of bargain-ing units in this industry. A per se rule could resultin the Board's giving insufficient attention to thisadmonition of the Congress, and could permit thesplitting of professional or other employees intoseparate units regardless of whether the particularcircumstances warranted such a division.The question remains, under what circumstances,if any, may a separate unit of registered nurses befound appropriate? The Ninth Circuit's St. Francisdecision urges that the traditional "community ofinterests" analysis, as applied by the Board in otherindustries, "is not entirely controlling" in the con-text of the health care industry. Drawing from Sen-ator Williams' remarks in the legislative history ofthe health care amendments, the court notes hisreference to a "disparity of interests" test and urgesthat the health care amendments require not ashowing of similarities among employees in a clas-sification to support a separate unit but instead ashowing of a disparity of interests among employ-ees in different classifications which would pre-clude a combination of those classifications into asingle broader unit. The court stated that there wasa congressional awareness that the Board's tradi-tional community-of-interest considerations wouldbe subordinated to the directive against undue pro-liferation.Initially, we note that the court's disagreementwith our approach may be largely semantic. TheBoard's inquiry into the issue of appropriate units,even in a non-health care industrial setting, neveraddresses, solely and in isolation, the questionwhether the employees in the unit sought have in-terests in common with one another. Numerousgroups of employees fairly can be said to possessemployment conditions or interests "in common."Our inquiry-though perhaps not articulated inevery case-necessarily proceeds to a further de-termination whether the interests of the groupsought are sufficiently distinct from those of otheremployees to warrant the establishment of a sepa-rate unit.6We respectfully suggest that, at least tos This approach has been fioloh),cd h, the Board not onl vilth regardto whether the unit ,sought is ilniiall) 3ppropriate. hut .;sIo i. lh regard tothe placement of specific cmploee, ..lthin or ilthoul the unit The in-411 I DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat extent, the test of "disparateness" described bythe court is, in practice, already encompassed logi-cally within the community-of-interest test as wehistorically have applied it, and, accordingly, weinterpret the court's direction to the Board to beone of emphasis or degree, and not embracing adistinction of kind.At the time the 1974 amendments were passed,the Board had utilized the community-of-interesttest for 39 years. It follows that a requirement thatthe test not be applied in any manner to the healthcare industry would have been clearly expressedby Congress had that been its intention. Further-more, given the nature of the subject matter, sucha directive would have been a simple matter forCongress to state. Yet there is no directive that theBoard resort to any completely new type of analy-sis. To the contrary, Senator Taft's explanation asto why the unit limitations in his bill were discard-ed shows that it was intended that the Board "bepermitted some flexibility in unit determinationcases."7This view finds further support in Senator Wil-liams' statement on behalf of the Senate Confereesthat:While the committee clearly intends that theBoard give due consideration to its admonitionto avoid an undue proliferation of units in thehealth care industry, it did not within thisframework intend to preclude the Boardacting in the public interest from exercising itsspecialized experience and expert knowledgein determining appropriate bargaining units.8Thus, while clearly acknowledging the committeereport language calling for the prevention of a pro-liferation of units, both Senators Taft and Williamsdeemed it consistent with the Board's continuedapplication of its own expertise.The committee report itself makes no referenceto the appropriateness, as such, of registered nurseunits and, as mentioned, Senator Taft discarded hisformulation under which all employees werealways to be included in the same unit. Moreover,the Board, prior to the 1974 amendments, generallyhad found registered nurse units appropriate in theproprietary sector, and Congress did not direct thatthis practice be abandoned.9quiry is always whether the Interests of these employees are sufficientlydistinct to justify the exclusion7 120 Cong Rec S12944 (1974), Senator Tarts bill (S2292. 93d Cong.Ist ess. (1973)) had provided for no more than four appropriate bargain-ing units in the health care industry: (I) all professional emploisees; (2) alltechnical employees: (31 all clerical employees and (4) all service andmaintenance employees12( Cong Rec S12104 (1974)See. eg .Doctori' oipiral oJ lModer/o. Inc.. 19 NlRBI X33 (19711In light of the foregoing, we believe that the leg-islative history of the health care amendmentsclearly does not require the Board to forego a con-sideration of the community of interest among em-ployees within the health care industry.'0At thesame time, we recognize that any community of in-terests evaluation must accommodate the admoni-tion to avoid a proliferation of bargaining units inthe health care field. The Board's efforts to effectsuch an accommodation should be manifest, we be-lieve, from the number of situations in which theBoard has refused to approve units that, in anyother context, would amount to appropriate units.For example, in St. Catherine's Hospital of Domi-nican Sisters of Kenosha, Wisconsin, Inc., theBoard gave weight to the legislative history of theamendments and held that, despite proprietaryhealth care cases of then-recent vintage, such asMadeira Nursing Center, Inc.,'2separate units of li-censed practical nurses no longer would be foundappropriate. There had been expert testimony inMadeira which demonstrated that the role of li-censed practical nurses in health care delivery hadevolved along distinct lines; nonetheless, the Board,in St. Catherine's, found that licensed practicalnurses henceforth had to be included in a broaderunit of technical employees, in deference to theneed to avoid undue unit proliferation in the healthcare field.Likewise, in Levine Hospital of Hayward, Inc.,'3the petitioning union sought to represent what, inan industrial setting, would have been a classic ap-propriate unit-a unit of employees "residual" toan already-represented complement of service andmaintenance employees. The petitioning union wasnot the incumbent representative of this comple-ment and, as in any such residual unit case, a refus-al to conduct an election among the residual em-ployees raised the possibility they could remain for-ever unrepresented. Yet the Board's recognition ofthe demands of the legislative history of the healthcare amendments was such that, citing SenatorTaft's caution to the Board to avoid unit fragmen-tation, we refused to find the unit appropriate. TheBoard sought to accommodate its concern for thefuture representation possibilities of the employeesinvolved by expressly indicating that it would be"' The Ninth Circuit Court of Appeals, in denying enforcement of theHoard's bargaining order in Mery lloipiruls of Sucramento, vupra, ob-stered that "The use of this [community of interest] doctrine is entirelyproiper in those cases w'here the appropriate bargaining unit is disputed."589 F 2d 968. at 973 (1978} The court's denial of enforcement was pre-mised on the Hoard's failure Io give controlling weight to a stipulation (ofthe parties il the case invling ai clerical unit The ,opinionl did nrot ad-dress the issue of sepalrate unitS fr registered Ilurses" 217 Nl RB 787 (1975)Z 203 NI RH 323 (1973):: 219 NI.RH 327 (1975)412 NI A' )N-%WV I IA SI FE H()SPI Il'AIwilling to entertain a petition for their representa-tion filed by the incumbent representative and, inthe absence of that, a petition by any labor organi-zation, filed at the appropriate time, seeking therepresentation of all service and maintenance em-ployees.The Board for similar reasons concluded that aunit of pharmacists was not appropriate in KaiserFoundation Hospitals.14Although the pharmacistsdid share a community of interest among them-selves, this was deemed insufficient to warrant theirorganization in a separate unit. Instead the Boardheld that the pharmacists must be represented, if atall, in a unit including all professional employees.(Registered nurses already were represented in aseparate unit.)In Duke University,'S the Board considered a pe-tition for a unit of switchboard operators at theemployer's medical center. Despite a specific find-ing that these employees shared a distinct commu-nity of interest-based on their separate supervi-sion, location, and job duties, and their lack of im-mediate contact with other employees-the Boarddismissed the petition, stating that such a unit,given the legislative history of the health careamendments, was "Congressionally foreclosed."'6Board Members have not, of course, agreed inall health care unit determination cases aboutwhere the fulcrum should be set to effect the cor-rect balance between employees' community of in-terests and the legislative admonition against prolif-eration. 17Notwithstanding these differences, allBoard Members recognize that some balance mustbe struck. Furthermore, the Board herein unani-mously reiterates the opinion first expressed inMercy Hospitals that, giving full and due regard tothe legislative history of the health care amend-ments, registered nurses can, and in this case do,'4 219 NLRB 325 (1975)Is 217 NLRB 799 (1975).16 This listing of cases in which the Board has departed from applica-lion of a community-of-interests standard is intended to be demonstrative.not exhaustive For example, in Otis Hospital, Inc., 219 NLRB 164, 166(1975), the Board departed from its historic practice in the manufacturingindustry of conditioning acceptance of a unit stipulation combining officeclericals and service and maintenance employees upon the further exist-ence of a collective-bargaining history including both groups The prac-tice stemmed from the Board's traditional view that the two groups didnot share a community of interest. Yet, in Otis, in recognition of the de-mands of the health care amendments' legislative history, we decided thatall unit stipulations in the health care industry would be acceptable, with-out regard to bargaining history, provided the stipulations did not con-flict with statutory provisions or purposes. See also N.ew York UniversityMedical Center. 4 Division of New York University. 217 NLRB 522, 525(1975).17 Compare. e g .the views of Chairman Fanning and Member Trues-dale with those of Member Penello in .4Alleghcen General IHopital, 239NLRB 872, enforcement denied 608 F.2d 965 (.d Cir 1979I. as well asthe views of Chairman Fanning and Member Jenkins with those ofMember Penello in 'Vathan and Miriaam Barnlerr Memorial Hospital 4roc'i-ation d/b/a Barnert Memnorial tltipiral Cinter. 217 NLRIB 775 (1975)possess such a community of interests as makestheir separate representation appropriate. 8It is appropriate to observe at this point that therecord in the instant case differs from that in St.Francis, in that here all parties were permitted toelicit evidence bearing on the appropriateness orinappropriateness of the requested unit. The recordis replete with detailed descriptions of the Employ-er's supervisory and administrative structure, aswvell as lengthy testimony about the duties, training.and working conditions of the Employer's profes-sional employees in the various classifications.With respect to the registered nurses, the vastmajority (approximately 90) percent are administra-tively separated in a nursing division as required bystate law. They are subject to common supervisionby head nurses, the assistant directors, and the di-rector of nursing. There is, quite simply, no othergroup of professionals for whom an exclusive sepa-rate administrative structure of such scope andcomprehensiveness has been established, or whoare subject to such an elaborate hierarchy of spe-cialized supervision.As detailed more fully above, the registerednurses work in close and continuous contact withone another, as opposed to the generally less fre-quent contacts of limited duration which they havewith most other professionals. The nurses havesimilar education, training, and experience, andmust possess the same license. Because of their sim-ilar yet somewhat generalized skills, they have theopportunity to transfer and interchange throughoutthe various units of the Hospital, and the recordshows this has occurred. It is apparent that morespecialized professionals, such as pharmacists, mustremain more closely tied to their normal workingareas and equipment, and thus do not share withthe nurses the problems inherent in ever-changingassignments.Only nurses may serve in a "charge" capacityand give and receive "reports" when shifts change.Their responsibility for constant, around-the-clockcare of a particular group of patients is unique. Theongoing monitoring of each patient's conditionplaces the registered nurse in a distinctive andhighly responsible position regarding the overallwell-being of the patients. By contrast, other pro-fessionals, such as pharmacists, registered medicaltechnologists, and dietitians, when compared to theIA In agreeing with his colleagues. Member Pencilo emphasize, his .pre-cific belief that bargaining unit, cornpo,ed excluively of registerednurses can and in this case do pos.ess an "cceptionlal, high degree ofcommunity of interests" and therefore meet the sitandard for separaic rep-resenation which he heliees is required hb the leglsl:ltlxe hislor. of thehealth care aImendmentts411 I)D CISI()NS ()I NA I()N AI LABI()R Rt I A II()NS B()ARI)registered nurses, have limited personal contactwith most patients.Lastly, the record establishes that the Petitionerrepresents employees at 43 other health care insti-tutions in Massachusetts which come within thecoverage of the Act. In all 43 cases, the bargainingunits consist solely of registered nurses. 9In all the cirumstances, we conclude that the ap-propriateness of a separate unit for the registerednurses has been adequately established. In so doing,we have paid special attention to two aspects ofthe case to which the Employer alludes in supportof its contention that its registered nurses must bejoined with its other professional employees: theclose working relationship between registerednurses and other professionals in the psychiatricservices units; and the separation from the 405nurses in the nursing division of the I.V. nurses as-signed to the pathology department and the nurseinstructors in the school of nursing.The evidence shows that the nurses in the psy-chiatric units have frequent and substantial contactwith other professionals. As detailed above, therecord shows a greater level of functional integra-tion among psychiatric nurses and mental healthcounselors than exists with other professionals inother areas of the Hospital. The mental healthcounselors are clinically supervised by the same as-sistant director of nursing who supervises the regis-tered nurses in this area, although they are adminis-tratively supervised by Richard Ziegler, one of theHospital's assistant executive directors, who alsosupervises several other groups of professionals.Thus, an argument could be made that the mentalhealth counselors should be included in the unit ofregistered nurses.The line is not an easy one to draw, but it is ourconclusion that given a choice between placing themental health counselors in the registered nursesunit and placing them in a unit of all nonnurse pro-fessionals, the latter is more consistent with thepurposes of the Act. Even though the mentalhealth counselors perform work similar to that ofthe nurses, the two groups are not equivalent.Mental health counselors cannot give medicationsor change dressings, and do not transfer betweenthe mental health services and other areas of theHospital, as the registered nurses were shown todo. Unlike the nurses, the mental health counselorsare not licensed, do not take any uniform examina-tion, and are not registered in any manner. While,as indicated, they share clinical supervision withthe nurses, they are administratively responsible toIH Our reference to this area pattern should not be construed as an in-dication thati, absent it. we would reach a different result In our vies, itserves as additional support for the unit determination we make here.a different chain of command. Lastly, though it isby no means controlling, we note that Petitionerdoes not seek to represent them. We conclude thattheir representation, if any, should be as part of aunit of nonnursing professionals.A somewhat similar analysis leads us to includein the unit the approximately 21 registered nurseswho serve as instructors in the school of nursing,the 26 nurses assigned to the pathology depart-ment, and the employee health nurse assigned tothe personnel department. It is arguable that, butfor the legislative history, a separate unit of nursinginstructors would be appropriate, much as a unit ofpharamacists might be. Their separate location andduties, distinct immediate supervision, typicallyhigher levels of training and expertise, and doubt-less other factors as well, all suggest such a possi-bility. The congressional admonition precludessuch a result, however, and we must decide, there-fore, whether these nurses are more properly in-cluded in one of two units-one composed of thenurses at the Hospital or one which includes theremaining professionals. Although the nurses inquestion are not part of the nursing division assuch, they do have the same license as registerednurses, and utilize their similar educational back-ground in the performance of their duties. Signifi-cantly, if there is diversity between them and theother nurses, there is an even greater diversity be-tween them and the assemblage of nonnurse profes-sionals. Thus, while their community of interestswith the Hospital nurses may not be so great asthat shared among the Hospital nurses exclusively,it clearly appears greater than any community ofinterest they would share with the remaining non-nurse professionals. In these circumstances, an ag-gregation of all of the Employer's registered nursesin a single unit20seems the better course.The requested unit of registered nurses which wehave found appropriate includes approximatelythree-fourths of the Employer's professional em-ployees. The record in this case thus accords withour casehandling experience over the past 6 years,during which registered nurses have usually consti-tuted by far the largest segment of a hospital's pro-fessional staff. Although unit size is not a control-ling factor in Board unit determinations, the size ofthe unit encompassing all registered nurses and theBoard's precedent of refusing separate representa-tion for any other groups of professionals referredto in the record ensures that collective bargainingamong the Employer's professional employees willoccur in a maximum of two substantial-in-size, sep-20 We note that among 43 Massachusetts facilities mentioned above inwhich Petitioner represents registered nurse units, several have schools ofnursing. In each such case. the nurse instructors are included in the unit414 NF\ tI'()N-\%ljI I 1'S [1 ' I()S.I'I 'A1arate units. This result wtell serves the congression-al adnmonitionl against unit proliferationll.21II( SiCIr llt l l I%1t g ll> .1 Ill .t l i Ithlt I 1 ti tlist' 1) 11 hut I itr rtti .lt h , IIl i lIrJ o i lt Jtl 1 L,' Jl'lJl It pl I .anl ' rTC; Ill I 1L J ( Jl' r Ol ½fliltl 1Ig IIl (1C.,III1 I1 .1Ix LrlAcc \ ( I llitl llil g. 'l l (11 II II g J l ' tlhl il'llllctlll 1111I hrlct, fillelh% il ~ lik( 14111gzt ")I t'lllp 111.1[1 t111~11%. illlu J tl, hL'r IIot IL'Fi'SILd t pointll' I ronlhtl1'1l, .%I IIJi\c giHII'dl .1 Nt llt pCrIP CO'llX til hltl t1he r'ill' , ()of' c.111pit In, t' 1I tiI c Ltil C t IIIt iid l'lrs t1i. lilt im pIti of odlr untl du rmilitIlil ii ) l t t h i tl n th ir AIlth ugh irlih s idtll iuidtli Memlc lbtrs Il1 ditflterIhbtut s thclhrtr ilt ll; 1 11ts i n hittlt httr i1[ tlli lit t iti tII C i t hi flits: hbt'tpprprliallt' Itl hl' ldtltstrs I ft.ur i c. lxI. Itr t'C'it. "se cmpasilt tPill(I) Sc .grLtt titit txctlt ltclv cimnpoctl o if rctgiltrctl Inurcs art vitlhllilll nllalolilllir il I (2) th. palrli tllar inailmllllUnl Cik'h I If t o u .(IlJd al11k\: i%prtCLlSt'J tl;lt hth FlakitI r l ,ll lnll, hL Jls t'` ,k C l"II.II) fotrcwCe ail% cirTlm-%talICCt It Cn l illl~)n (of flItlrs iS/It Jm o ld Lal't' Ilk til Conclutde' (flat.ilfl ;Iddillonall kinlii are approprilate II 1J11% In lU1IrFWe do not hold that registered nurse units arealways appropriate, While many of the characteris-tics of nursing service at the Employer's facilitymay be common to other health care institutio(nssome aspects are sure to \ :ry. Certainlly, to theextent another case mirrors this one, in all or mostrelevant respects, we %would expect to reach thesame result; but that is not to say that other caseswill not be closely examined on their particularfacts, and for whatever significant differences maybe showni to exist.Having concluded that the requested unit of reg-istered nurses at the Employer's facility is an ap-propriate one for collective bargaining, we herebydirect the Regional Director to open and count theimpounded ballots, and take further appropriateaction as may be required.415